DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25, 27-31, 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Moran (US 2009/0300595) in view of Weyl (US 2007/0287439)
As to claim 21 Moran discloses a server comprising:
a controller programmed to:
provide, to a device of a user, information about updates of software modules that have been downloaded to a vehicle of the user and information about which updates of software modules area available for the vehicle (Paragraph 35 “In operation, in a preferred embodiment, the controller 120 is a central vehicle controller that may configured to compare current software versions with available software versions (e.g., as part of a "pull" technique). As discussed above, examples of a central vehicle controller may include a main system controller, an engine controller, and a remote diagnostics unit). In an alternative embodiment, the individual component/system directly communicates with the server (e.g., as part of a "pull" technique) for available software versions. In a further embodiment, a version listing, or software library, is utilized and may be transmitted from the main central controller 120 onto the server 160. Comparison of current software versions with available software versions may be done on the server 160 (e.g., as part of a "push" technique).”);
receive a notification from the vehicle upon an ignition start of the vehicle (Paragraph 56 “or example, where the software update will not affect the safety of the vehicle 110, and where the time to update the software is of orders of magnitude less than the time to start a stopped vehicle, the vehicle 110 may be determined to be secured by virtue of its being stopped. Similarly, during certain refueling operations (e.g., fuel cell powered hybrids) the refueling process may provide ample time and securing for certain updates.”); and
Moran does not explicitly disclose a handheld device of a user.
Weyl teaches a handheld device of a user (Paragraph 11 “In one aspect of the present invention, the mobile terminal 105 is a mobile telephone, a PDA or personal digital assistant, a notebook, or another mobile computer, such as a mobile entertainment device in particular.”)
the software module programming electronic control units of the vehicle (Abstract “A software version transmission device transmits a software version message indicating which sequence controllers and/or control unit data are stored and/or installed in one or more control units of the motor vehicle. The software version message is analyzed to ascertain whether the vehicle-external download device has one or more current sequence controllers and/or control unit data ready for downloading, which are downloaded via a communication link and stored in the mobile terminal.”)
receive an authorization of an update of a software module for the vehicle from the handheld device of the user(Paragraph 17 “In one embodiment of the present invention, the updating device is provided in the mobile terminal 105 (updating device 170a) and/or in the vehicle 150 (updating device 170b). The updating device 170a, 170b can perform an authorization check and/or an authentication check of the one or more sequence controllers and/or the control unit data before updating the one or more sequence controllers and/or control unit data.”)
 in response to a receipt of the notification, transmit data for the update of the software module previously authorized by the user to the vehicle, the data for the update reprogramming one of the electronic control units of the vehicle (Paragraph 10 “The systems and methods according to the present invention advantageously allow the use of a mobile terminal 105 present in the motor vehicle 150 in the framework of a so-called "teleservice," in which the software present in one or more control units 165 of the vehicle 150 is partially or completely updated and/or replaced or supplemented. According to the present invention, the software can be for one or more sequence controllers and/or data of the control unit, such as a so-called operating map.”) 
It would have been obvious to one of ordinary skill to modify Moran to include the teachings of using a handheld device for the purpose of communicating software updates to the vehicle. 
As to claim 22 Moran discloses a server wherein the controller is further programmed to:
in response to a receipt of the notification, transmit the data for the update of the software module previously authorized by the user without checking whether updates of software modules are available for the vehicle (Paragraph 56).
As to claim 23 Moran discloses a server wherein the authorization of the update of the software module for the vehicle includes instructions for transmitting the data for the update of the software module to the vehicle upon the ignition start of the vehicle (Paragraph 56, 58).
As to claim 24 Moran discloses a server wherein the data for the update of the software module is transmitted to a diagnostic ECU of the vehicle (Paragraph 25).
As to claim 25 Moran discloses a server wherein the data for the update of the software module is transmitted from the diagnostic ECU to a vehicle ECU of the vehicle (Paragraph 25).
As to claim 27 Moran discloses a server wherein the controller is further programmed to transmit the data for the update of the software module to the vehicle via a cellular network (Paragraph 27).
As to claim 28 Moran discloses a system comprising:
the vehicle comprising:
	a vehicle ECU (Paragraph 25 “As used herein, "vehicle software" includes software or modifiable firmware embedded in the vehicle or component. Also, as used herein, "control software" is software executed by a controller(s) to control separate components/systems of the drive train (e.g., Electric Vehicle Control Unit ("EVCU").”);
a data communications module (Paragraph 12 “The control software updating device includes means for determining that the heavy-duty vehicle is secured; a wireless communication module; and a processor configured to update control software in the at least one programmed controller.”); and
a controller programmed to:
	determine that an ignition start of the vehicle has occurred (Paragraph 56 “or example, where the software update will not affect the safety of the vehicle 110, and where the time to update the software is of orders of magnitude less than the time to start a stopped vehicle, the vehicle 110 may be determined to be secured by virtue of its being stopped. Similarly, during certain refueling operations (e.g., fuel cell powered hybrids) the refueling process may provide ample time and securing for certain updates.”);
	receive, at the data communications module, data for the update of the software module previously authorized by the user from the update server upon the ignition start of the vehicle (Paragraph 56 “or example, where the software update will not affect the safety of the vehicle 110, and where the time to update the software is of orders of magnitude less than the time to start a stopped vehicle, the vehicle 110 may be determined to be secured by virtue of its being stopped. Similarly, during certain refueling operations (e.g., fuel cell powered hybrids) the refueling process may provide ample time and securing for certain updates.”); and
update the vehicle ECU with the data for the update of the software module (Paragraph 58 “t step 340, the control software in vehicle 110 is updated responsive to the determination that the vehicle is secured. As discussed above, the update may be performed via a central controller or the unit/system itself Typically, the update may comprise flashing the unit's/system's programmable memory.”).
Moran does not explicitly disclose of a handheld device of a user.
Weyl teaches a handheld device programmed to:
	access an update server to obtain information about updates of software modules that have been downloaded to a vehicle and information about which updates of software modules are available for the vehicle, the software modules programming electronic control units of the vehicle, the software modules programming electronic control units of the vehicle (Paragraph 9 “The software version message is analyzed to ascertain whether the vehicle-external download device 110 has one or more more current sequence controllers and/or control unit data ready for downloading. The one or more more current sequence controllers and/or control unit data are downloaded via a communication link and the downloaded sequence controllers and/or control unit data are stored in the mobile terminal 105. An updating device 170 stores and/or installs the sequence controllers and/or control unit data stored in the mobile terminal 105 in the at least one affected control unit.”, Paragraph 11 “In one aspect of the present invention, the mobile terminal 105 is a mobile telephone, a PDA or personal digital assistant, a notebook, or another mobile computer, such as a mobile entertainment device in particular.”)
receive an authorization of an update of a software module for the vehicle form a user (Paragraph 17 “In one embodiment of the present invention, the updating device is provided in the mobile terminal 105 (updating device 170a) and/or in the vehicle 150 (updating device 170b). The updating device 170a, 170b can perform an authorization check and/or an authentication check of the one or more sequence controllers and/or the control unit data before updating the one or more sequence controllers and/or control unit data.”); ; and
transmit the authorization of the update of the software module for the vehicle to the update server (Paragraph 13 “n one aspect of the present invention, the software version message is stored in the mobile terminal 105 and the mobile terminal 105 transmits the software version message to the vehicle-external download device 110. Therefore, the communication capability of the mobile terminal 105 may be used cost-effectively and an extra separate communication component for this purpose in the vehicle 150 may be dispensed with.”);.; and
It would have been obvious to one of ordinary skill to modify Moran to include the teachings of using a handheld device for the purpose of communicating software updates to the vehicle. 
As to claim 29 the claim is interpreted and rejected as in claim 24.
As to claim 30 the claim is interpreted and rejected as in claim 25.
As to claim 31 Moran discloses a system wherein the vehicle further comprises a CAN network, wherein the diagnostic ECU sends the data for the update of the software module to the vehicle ECU over the CAN network (Paragraph 29). 
As to claim 34 Moran discloses a system wherein the vehicle ECU is an engine control unit (Paragraph 25)
As to claim 35 the claim is interpreted and rejected as in claim 23.
As to claim 36 the claim is interpreted and rejected as in claim 21.
As to claim 37 the claim is interpreted and rejected as in claim 22.
As to claim 38 the claim is interpreted and rejected as in claim 23.
As to claim 39 the claim is interpreted and rejected as in claim 27.
As to claim 40 the claim is interpreted and rejected as in claim 25.

Claims 26, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Moran (US 2009/0300595) in view of Weyl (US 2007/0287439) as applied to claim 21 above, and in further view of Kaufman (US 2006/0074547)
As to claim 26 Kaufman teaches a server wherein the vehicle ECU is a navigation ECU of the vehicle or an engine control unit (Paragraph 56).
It would have been obvious to one of ordinary skill to modify Kaufman to include the teachings of a navigation ECU for the purpose of updating the software in the navigation system.
As to claim 33 the claim is interpreted and rejected as in claim 26.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Moran (US 2009/0300595) in view of Weyl (US 2007/0287439) as applied to claim 21 above, and in further view of Link (US 2009/0119657)
As to claim 32 Link  a system wherein the controller is further programmed to send current ECU update version information and Vin number information from the data communications module to the update server(Paragraph 88,69).
It would have been obvious to one of ordinary skill to modify Moran to include the teachings of ECU update version information and VIN number for the purpose of updating the software of the vehicle.

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668


/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
5/26/2022